ACCEPTED
                                                                                              04-14-00913-cv
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                       8/31/2015 10:47:46 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK




                                      No. 01 14 00267 CV         FILED IN
                                                          4th COURT OF APPEALS
                          IN   THE FOURTH COURT OF APPEALS SAN ANTONIO, TEXAS
                                  SAN ANTONIO, TEXAS     08/31/2015 10:47:46 PM
                                                            KEITH E. HOTTLE
                                                                  Clerk
                                   David Medrano, Appellant

                                               v.

                                  Fidelity Insurance, Appellee

                       On Appeal from the 37th District Court
                                Bexar County, Texas
                         Trail Court Case No. 2008 CI 00027
         ______________________________________________________________

                              PROOF OF PAYMENT
         ______________________________________________________________

To the Honorable 4th Court of Appeals:

      Now Comes David Medrano and submits this its proof of payment for record.

      The receipt is attached as Exhibit A

                                                Respectfully submitted,

                                                The Law Office of
                                                Albert W. Van Cleave, III PLLC

                                                 /s/_Gregory T. Van Cleave ___
                                                Gregory T. Van Cleave
                                                Texas State Bar No. 24037881
                                                1520 W. Hildebrand
                                                San Antonio, TX 78201
                                                Telephone: 210/341-6588
                                                Facsimile: 210/341-6589
                                                Email: greg@vancleavelaw.com
                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the above and foregoing Second Agreed Motion To Extend

Time to File Appellee’s Brief was served on opposing counsel, July 28, 2014.

Fidelity National Title Insurance Company,
Successor by Merger Lawyers Title Insurance Company
By and through its attorney of record:

Aaron Barton
Fred R. Jones

Goode Casseb & Jones PC                                        Via Texas E- File
2122 N Main Ave
PO Box 120480
San Antonio, TX 78212

Deutsche Bank National Trust Company
By and through its attorney of record:

Valerie Henderson
Kari Lynn Robinson

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC             Via Texas E- File
1301 McKinney St Ste 3700
Houston, TX 77010

Hinojosa, Celine
By and through its attorney of record:

Thomas E. Quirk                                                Via Texas E- File
Aaron & Quirk, LLP
8700 Crownhill Blvd, Suite 600
San Antonio, TX 78209

                                                  /s/_Gregory T. Van Cleave ___
                                                 Gregory T. Van Cleave
                                                 Texas State Bar No. 24037881